                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

ALLAN JOHN LOVE, JR.,

                      Plaintiff,                                 8:19CV387

        v.
                                                                   ORDER
SOCIAL SECURITY,

                      Defendant.


       Before the Court is pro se plaintiff Allan John Love, Jr.’s (“Love”) Complaint
(Filing No. 1) against defendant “Social Security.” For the reasons stated below, this case
is dismissed.

       On September 5, 2019, Love filed his Complaint and moved (Filing No. 2) for leave
to proceed in forma pauperis (“IFP”), which the Court granted. Love used a pro se form
for complaints requesting review of social security decisions (“form”) and seemed to seek
relief from a decision of the Commissioner of Social Security Administration on
“Disability Insurance Benefits” under Title II of the Social Security Act (“Act”), 42 U.S.C.
§ 401 et seq.

       On December 13, 2019, the Court conducted an initial review of Love’s Complaint
to decide whether summary dismissal was appropriate.          See 28 U.S.C. § 1915(e)(2)
(authorizing the Court to dismiss a complaint where a party proceeding IFP “fails to state
a claim on which relief may be granted”). The Court determined Love neither followed
the form’s instructions nor fully completed the form. Concluding Love did not allege any
facts to support a claim under the Act, the Court entered a memorandum and order (Filing
No. 7) requiring Love to file an amended complaint by January 13, 2020. The Court
warned Love that failure to do so could result in the Court dismissing his case without
further notice.
       The Court’s January 13, 2020, deadline has long since passed, and Love has not
filed an amended complaint or otherwise responded to the Court’s memorandum and order.
Accordingly, this case is dismissed without prejudice. See 28 U.S.C. § 1915(e)(2); Fed. R.
Civ. P. 41(b) (failure to prosecute). A separate judgment will issue.

       IT IS SO ORDERED.

       Dated this 27th day of January 2020.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




                                              2
